Judge Wells
dissenting.
There is no question in my mind that the State’s evidence clearly showed that the victim in this case did not consent to sexual intercourse with defendant. I am also persuaded that the State’s evidence showed several acts of physical force used by defendant to accomplish his will and to overcome the victim’s will — or to put it more precisely — to overcome her lack of consent. I *685would render the trial court’s interesting comments less prophetic than found by the majority, and I vote to find no error in the trial.